ACCEPTED
                                                                                                                                                                             01-14-00104-CV
                                                                                                                                                                  FIRST COURT OF APPEALS
                                                                                                                                                                          HOUSTON, TEXAS
                                                                                                                                                                        5/28/2015 4:16:34 PM
                                                                                                                                                                       CHRISTOPHER PRINE
                                                                                                                                                                                      CLERK




                                                                                                                                        FILED IN
                                                                                                                                 1st COURT OF APPEALS
                                                                                                                                     HOUSTON, TEXAS
                                                                                                                                 5/28/2015 4:16:34 PM
                                                                    May 28, 2015
                                                                                                                                 CHRISTOPHER A. PRINE
                                                                                                                                         Clerk

Honorable Christopher A. Prine
Clerk of the Court
First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066
Via E-filing

       Re:         No. 01-14-00104-cv; White Lion Holdings, L.L.C. v. The State of Texas

Dear Mr. Prine:

       The State of Texas received Appellant’s Motion for Panel Rehearing and Motion
for Reconsideration En Banc, first filed on May 26, 2015. The State does not intend to
respond to the Appellant’s motions for rehearing and reconsideration unless the Court
requests a response.

       Thank you for your attention to this matter.

                                                                           Sincerely,


                                                                           //s// Craig J. Pritzlaff
                                                                           Craig J. Pritzlaff
                                                                           Assistant Attorney General


cc via e-service:

       Jacqueline Lucci Smith, Attorney for Appellant, jls@luccismithlaw.com
       Joan Lucci Bain, Attorney for Appellant, jbain@bainandbainlaw.net




        P o s t O f f i c e B o x 1 2 5 4 8 , A u s ti n , Tex as 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www.t exas atto r n e yg e n e r a l .g o v